Title: William Stephens Smith to John Adams, 6 April 1789
From: Smith, William Stephens
To: Adams, John


        
          Newyork april 6th. 1789—
          Dear Sir—
        
        Mr: Bourne has this moment waited upon me and informs, that he has been honoured by the senate with the appointment of being the Bearer of their Dispatches to you, relative to your election as Vice President of the Western Empire, upon which please to accept of my affectionate congratulations and of my sincere prayers that Heaven may guide and protect you in this great Career— The Virtuous members of this Government are very anxious to see you here, they promise themselves great aid in their pursuits from your Council and influence, and I am sure you will not fail in being here as soon as possible, your Country expects that your motions will be rapid after you recieve the official information, and when you consider that during the interregnum, the United states loose one thousand pr. Diem, I am sure you will haste to shelter them all in your power from greater loss—
        My Calculation is that if this Gentleman travels by Land this will be presented to you on saturday next but If with a fair Wind he attempts the Water Communication, it may possibly reach you before— but Calculating on the former, I take the liberty of supposing that you will finish the Governors Ceremony on monday and rest, tranquilly at Watertown the same Evening, so that agreable to Contract you will arrive here on the Monday following, in which case I will meet you 15 or 20 miles out of town and inform you of the opinions at present Circulating here— I think it will be of service that Mrs: Adams should accompany you, for various reasons, both public & private, which it may be as well not to commit to paper— should you not leave Braintree before Monday, will you be so good as to write me by sunday’s post informing me of your arrangements, and intentions, this Letter will reach me the saturday night before you, and give me some hours to arrange my movements and to meet you prepared to relieve Mrs: Adams from the hurry and Ceremony which will accompany your reception
        for further particulars I refer you to the Letter from Mrs:Smith to her Mama and am / Dr. Sir, Yours affectionately
        W: S: Smith
      